Citation Nr: 0935222	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-24 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for type 
II diabetes mellitus with coronary artery disease (CAD) and 
impotence, to include consideration of separate compensable 
evaluations for complications of diabetes.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from February 1966 to February 1969, to include 
a tour of duty in Vietnam from August 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in relevant part 
continued a 20 percent evaluation for type II diabetes 
mellitus, and determined that CAD and impotence, though 
service connected as secondary to diabetes, did not warrant 
separate, compensable evaluations. 

The matter was previously before the Board in March 2009, 
when it was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further development and 
adjudication of inextricably intertwined claims.  The Board 
at that time recharacterized the issue in light of some 
confusion over the Veteran's allegations, and to better 
address his contentions.  The case has now been returned to 
the Board.  The Board has again recharacterized the matter to 
reflect the results of action taken by the AMC while the 
matter was remanded.

The March 2009 decision also granted an increased, 70 percent 
evaluation for PTSD prior to July 1, 2006, and denied an 
evaluation in excess of 70 percent either before or after 
that date.  There is no further issue on appeal with respect 
to that matter.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

In the March 2009 remand, the Board pointed out that from the 
beginning, the RO appeared to have mischaracterized the 
Veteran's appeal.  On its face the Veteran's disagreement was 
not with the evaluation assigned for diabetes with CAD and 
impotence, but with the lack of an evaluation for diabetic 
peripheral neuropathy.  At no point had the Veteran, his 
wife, or his representative argued that diabetes, impotence, 
or CAD were improperly evaluated; he instead requested 
inclusion of additional complications of diabetes in his 
evaluation.  The Board noted, however, that the Veteran had 
also never objected to or disputed the characterization of 
his appeal by the RO.  

In remanding the claim, the Board required that the RO, via 
the AMC, adjudicate the issue of entitlement to compensation 
for peripheral neuropathy.  This was accomplished in a July 
2009 decision granting service connection for diabetic 
peripheral neuropathy of the bilateral lower extremities, 
rated 10 percent disabling each from June 17, 2008.

The Board also directed that the RO, via the AMC, should 
specifically ask the Veteran to clarify his appeal:

Further, the Veteran should be asked to 
clarify his current appeal.  He should 
specify whether, in addition to seeking 
service connection for diabetic 
peripheral neuropathy, he is appealing 
the currently assigned 20 percent 
evaluation for diabetes, the 
noncompensable evaluations for CAD or 
impotence, or both.

March 2009 Remand, at 13.

A review of the claims file reveals that this action was not 
taken.  Instead, the Veteran was informed that VA was working 
on his claims for diabetes and neuropathy, and he was 
provided notice regarding claims for increase and for 
secondary service connection.  Examinations were provided for 
diabetes and peripheral nerves, but CAD and impotence were 
completely ignored by the AMC.

Although the Board regrets the additional delay, a second 
remand is required for compliance with the Board's initial 
directive.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall, the Court held that 
"where... the remand orders of the Board... are not complied 
with, the Board itself errs in failing to insure 
compliance."  Id.  

In this case, the AMC failed to clarify the claim as 
directed.  The Board is, in light of the affirmative 
statements of the Veteran, not entirely certain that any 
question remains in dispute on appeal.  Even assuming that 
the Veteran does intend to pursue an appeal for increased 
evaluation for diabetes with CAD and impotence, the actions 
by the AMC are deficient, as the ordered development fails to 
address each component of the service connected diabetes 
condition and its complications.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to 
clarify his current appeal.  He should 
specify whether he is in fact appealing 
the currently assigned 20 percent 
evaluation for diabetes, the 
noncompensable evaluations for CAD or 
impotence, or both.

2.  If the Veteran indicates he does not 
wish to further pursue any issue on 
appeal, take appropriate steps to end the 
matter.

If the Veteran does wish to pursue his 
appeal, the RO/AMC should schedule 
appropriate examinations for evaluation 
of diabetes with CAD and impotence.  
These may include HEART, GENITOURINARY, 
and DIABETES examinations, depending upon 
which aspect of the disability the 
Veteran seeks increase for.  The 
examiners should conduct all required 
testing and describe the current status 
of the service connected disabilities.

 3.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




